Citation Nr: 0101834	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  89-25 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Entitlement to service connection for arthritis of multiple 
joints, including the cervical spine, lumbosacral spine, 
shoulders, right knee, wrists, and hands.

Entitlement to service connection for defective vision.

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

Entitlement to a higher rating for bilateral hearing loss, 
initially assigned a zero percent evaluation, effective from 
August 1988.

Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the forehead with 
headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1963 to October 
1966 and from January 1968 to September 1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 1989 and later RO decisions that denied service 
connection for arthritis of multiple joints and defective 
vision; denied an increased evaluation for PTSD (rated 
70 percent); granted service connection for bilateral hearing 
loss and assigned a zero percent rating, effective from 
August 1988; and denied an increased (compensable) evaluation 
for residuals of a shell fragment wound to the forehead with 
headaches.

In an informal hearing presentation dated in November 2000, 
the representative requested a total rating for the veteran's 
service-connected disabilities based on unemployability.  
This claim has not been adjudicated by the RO and will not be 
addressed by the Board.  This issue is referred to the RO for 
appropriate action.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103) redefined VA's duty to assist the veteran 
in the development of claims.  In this case, there is 
additional VA duty to assist the veteran in the development 
of his claims.  The new legislation requires VA to notify the 
veteran of the evidence needed to support his claims, to 
assist him in the development of his claims, to notify him 
when efforts to obtain evidence are unsuccessful, and to 
provide him with appropriate examinations.

The May 1989 RO rating decision denied service connection for 
arthritis of multiple joints, defective vision, and residuals 
of a shrapnel wound to the forehead (claimed as headaches), 
and granted service connection for bilateral hearing loss and 
assigned a zero percent rating.  In May 1989 the veteran 
disagreed with these determinations, the RO sent him a 
statement of the case in July 1989, and he submitted a 
substantive appeal in September 1989.  The veteran testified 
at a hearing in November 1989 and RO decisions in June 1990 
continued the denial of service connection for arthritis of 
multiple joints and defective vision, granted service 
connection for residuals of a shell fragment wound to the 
forehead with headaches, and denied an increased 
(compensable) evaluation for the bilateral hearing loss.  The 
RO did not send the veteran a supplemental statement of the 
case with regard to the appellate issues at that time.  Due 
process requires that he be sent an appropriate supplemental 
statement of the case with regard to the issues of 
entitlement to service connection for arthritis of multiple 
joints and defective vision, and entitlement to an increased 
(compensable) evaluation for bilateral hearing loss.  
38 C.F.R. § 19.31 (2000).

A review of the record reveals that attempts by the RO to 
obtain the service medical records for the veteran's first 
period of active service have been unsuccessful.  It is the 
judgment of the Board that the RO should make another effort 
to obtain these records prior to appellate consideration of 
the claims.

The veteran asserts that his PTSD, residuals of shell 
fragment wound to the forehead with headaches, and bilateral 
hearing loss are more severe than currently evaluated.  He 
maintains that his PTSD produces unusual hardship on his 
employability and requests a higher rating for this disorder 
on a schedular and/or extraschedular basis, and compensable 
evaluations for the bilateral hearing loss and residuals of a 
shrapnel wound to the forehead with headaches.  The duty to 
assist the veteran in the development of these claims 
includes providing him with contemporaneous examinations to 
determine the severity of these disabilities.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain the 
service medical records for the veteran's 
first period of active service from the 
National Personnel Records Center.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for arthritis and defective 
vision since separation from service, and 
any current evaluations or treatment for 
PTSD, hearing loss, and residuals of a 
shell shrapnel wound to the forehead with 
headaches.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

3.  The RO should notify the veteran of 
any unsuccessful efforts to obtain 
information, explain to him the efforts 
made to obtain the information, and 
describe to him the further action that 
will be taken with respect to his claims.

4.  The veteran should be scheduled for 
VA psychiatric, audiometric, and 
neurological examinations to determine 
the severity of the PTSD, bilateral 
hearing loss, and residuals of a shell 
fragment wound to the forehead with 
headaches.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  The review of the claim for 
an increased evaluation for PTSD should 
reflect consideration of the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) and the 
review of the claim for an increased 
(compensable) evaluation for bilateral 
hearing loss should reflect consideration 
of the regulatory criteria for the 
evaluation of hearing loss effective both 
prior to, and as of, June 10, 1999.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC must 
include the action taken and the evidence 
considered in the June 1990 RO decisions.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


